Title: From John Quincy Adams to Thomas Boylston Adams, 27 August 1802
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother,
Boston 27. August 1802.

I duly received your letters of the 21st: enclosing the pamphlet of Gentz, and likewise the post-note, with your account—This last I have not yet examined, but I presume it to be substantially correct.—I am again to repeat my thanks for your attention to my affairs.
I hope to have the pleasure of seeing you soon here, though I hope also that the tremendous menaces of malignant yellow fever at Philadelphia, have permanently subsided—The weather here for a fortnight past has been very oppressive, and with strong putrid tendencies—We hope and pray for the best.
My family and our father’s, are generally in average health—Your mother continues at intervals to be very unwell—My child suffers by the season, and at this critical time is cutting several large double teeth—
You have seen two letters from your father to S. Adams, written in 1790, lately published in the Newspapers—They have been attacked with characteristic violence and bitterness, by the fifty-dollar men at Washington, Worcester and Boston—They are defended in the Boston Gazette—The first publication was to defeat the basest misrepresentations, which were circulating here by the paid slanderers, who  had seen them, by the treachery of the old prophet, and who were affirming that the letters in so many words urged the establishment of an hereditary monarchy and nobility in this Country, and named the families of which this nobility was to be composed—Judge how much the publication has exasperated these fellows, by taking the lie out of their mouths, and holding it up to the public view—They are flouncing, and foaming and spouting, and dashing with the tail at a furious rate; but the harpoon is in them—they shall have their full length of rope to plunge downward; and then if they are not drawn up, cut up, barreled up and salted tried  down for the benefit of the public, say to all the world that I am the disgrace of New-England whale-men. Your’s faithfully.
J. Q. Adams.